—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment. An injured worker cannot maintain an action for personal injuries against the owner of premises where an accident occurred when, as here, defendant was the sole stockholder, president and chief executive officer of the corporation which employed plaintiff (see, Heritage v Van Patten, 59 NY2d 1017; Caceras v Zorbas, 148 AD2d 339, affd 74 NY2d 884; Callari v Pellitieri, 130 AD2d 935; St. Andrews v Lucarelli, 115 AD2d 155). Workers’ Compensation is plaintiff’s exclusive remedy (see, Workers’ Compensation Law § 29 [6]). Regardless of his status as owner of the premises where the injury occurred, defendant Murphy remains a coemployee in his relations with plaintiff in all matters arising from and connected with their employment (Heritage v Van Patten, supra, at 1018-1019). (Appeal from Order of Supreme Court, Ontario County, Curran, J.—Summary Judgment.) Present— Callahan, J. P., Denman, Green, Pine and Lowery, JJ.